                               UNITED STA TES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Nevada T. Beard                                                   Docket No. 5:16-CR-247-lH

                               Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Nevada T. Beard, who, upon an earlier plea of
guilty to Making a False, Fictitious, or Fraudu lent Claim for a Refund , 18 U.S.C. § 287, was sentenced by
the Honorable Malcolm J. Howard, Senior U.S. District Judge, on March 8, 2017, to the custody of the
Bureau of Prisons for a term of24 months. It was further ordered that upon re lease from imprisonment the
defendant be placed on supervised release for a period of 36 months.

   Nevada T. Beard was released from custody on November 30, 2018, at which time the term of
supervised release commenced in the Western District of North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is currently being supervised by U.S. Probation Officer Brendan Jaffe, Western District of
North Carolina. Based on the instant offense, Officer Jaffe believes that additional cell phone/computer
monitoring conditions should be added to help deter the defendant from committing any further fraudulent
schemes and to provide protection to the community. The defendant signed a Waiver of Hearing agreeing
to the proposed modification of supervision .

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall not use, purchase, possess, procure, or otherwise obtain any computer (as
      defined in 18 U.S. C. § 1030(e)(l )) or electronic device that can be linked to any computer networks,
      bulletin boards, internet, internet service providers, or exchange formats involving computers unless
      approved by the U.S. Probation Officer. Such computers, computer hardware or software is subject
      to warrantless searched and/or seizures by the U.S. Probation Office.

   2. The defendant shall allow the U.S. Probation Officer, or other designee, to install software designed
      to monitor computer activities on any computer the defendant is authorized to use. This may
      include, but is not limited to, software that may record any and all activity on computers (as defined
      in 18 U.S.C. § 1030(e)(l)) the defendant may use, including the capture of keystrokes, application
      information, internet use history, email correspondence, and chat conversations. The defendant
      shall pay any costs related to the monitoring of computer usage.

   3. The defendant shall not use or have installed any programs specifically and solely designed to
      encrypt data, files , folders, or volumes of any media. The defendant shall, upon request,
      immediately provide the probation officer with any and all passwords requires to access data
      compressed or encrypted for storage by any software.

   4. The defendant shall provide a complete record of all computer use information including, but not
      limited to, all passwords, internet service providers, email addresses, email accounts, screen names
      (past and present) to the probation officer and shall not make any changes without the prior approval
      of the U.S. Probation Officer.
Nevada T. Beard
Docket No. 5:16-CR-247-lH
Petition For Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.



Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Jeffrey L. Keller                                Isl Maurice J. Foy
Jeffrey L. Keller                                    Maurice J. Foy
Supervising U.S . Probation Officer                  Senior U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8665
                                                     Executed On: January 07, 2019

                                      ~ORDER     OF THE COURT

Considered and ordered this      r day of
made a part of~ ords in the above case .
                                                 f,,n..v'h~,             , 2019, and ordered filed and
              .........
                          '
